EXHIBIT 10.24

QUANEX BUILDING PRODUCTS CORPORATION

DIRECTOR

[STOCK-][CASH-]SETTLED

STOCK APPRECIATION RIGHT AGREEMENT

[GRANTEE NAME]

Grantee

 

Date of Grant:

   <<                    >>

Total Number of Shares Relating to the SARs Granted:

   <<                    >>

Grant Price per Share
(the Grant Price per Share is equal to the last per share sales price of the
common stock of Quanex Building Products Corporation for the Date of Grant and,
if the stock was not traded on the Date of Grant, the first trading day
immediately preceding the Date of Grant, as reported in the New York Stock
Exchange Composite Transactions)

   <<$                    >>

Expiration Date:

   <<                    >>

General Vesting Schedule:

  

[     % exercisable on                     . 0% exercisable prior to
                    .]

 

[     years, with vesting in installments of     % on the anniversary date of
the Date of Grant in each of the      years.]

The following terms and conditions are applicable to a stock appreciation right
(a “SAR”) granted pursuant to the Quanex Building Products Corporation 2008
Omnibus Incentive Plan, as amended (the “Plan”) and are incorporated as part of
this Stock Appreciation Right Agreement setting forth the terms of such SAR
(this “Agreement”).

 

1. GRANT OF STOCK APPRECIATION RIGHT. The Board of Directors (the “Board”) of
Quanex Building Products Corporation, a Delaware corporation (the “Company”),
subject to the terms and provisions of the Plan, hereby grants to you, the
above-named Grantee, effective as of the Date of Grant set forth above, a stock
appreciation right (“SAR”) that entitles you to receive, upon exercise hereof,
[the number of shares of the Company’s common stock][cash payment(s) from the
Company in an amount] determined by multiplying the excess of the Fair Market
Value of a share of the Company’s common stock on the date of exercise over the
Grant Price per share set forth above by the number of shares of the Company’s
common stock with respect to which the SAR is exercised[ and dividing the
resulting product by the Fair Market Value of a share of the Company’s common
stock on the date of exercise]. Except as otherwise expressly provided herein,
the SAR is exercisable in accordance with the General Vesting Schedule set forth
above by giving written notice to the Company as specified in this Agreement. To
the extent not exercised, any installments shall be cumulative and may be
exercised in whole or in part until the SAR terminates. Notwithstanding anything
to the contrary herein, the SAR may not be exercised after the earliest of
(a) the Expiration Date set forth above (the “Expiration Date”) or (b) the
applicable date following (x) the date on which you cease to be a member of the
Board or (y) a Change in Control of the Company, in each case as specified in
Section 2 of this Agreement.

Director

[Stock Settled]—[Cash Settled]



--------------------------------------------------------------------------------

2. CESSATION OF MEMBERSHIP/CHANGE IN CONTROL OF THE COMPANY. The following
provisions will apply if you cease to be a member of the Board or a Change in
Control of the Company occurs before the Expiration Date:

2.1 Cessation of Membership Generally. Except as otherwise expressly provided to
the contrary in this Section 2, if you cease to be a member of the Board before
the Expiration Date for any reason, then the SAR (to the extent unvested) shall
[            ]1.

2.2 Change in Control of the Company. If a Change in Control (as such term is
defined in the Plan) of the Company occurs on or before the Expiration Date and
on or before the date you cease to be a member of the Board, your rights under
the SAR that have not then vested shall vest and become fully exercisable
immediately prior to the occurrence of the Change in Control. All of your rights
in the SAR shall terminate and become null and void on the earlier of the
Expiration Date and the date that is three (3) years after the date of the
Change in Control.

2.3 Retirement or Disability. If you cease to be a member of the Board due to
your Retirement or Disability, your rights under the SAR that have not then
vested shall vest on the effective date of your Retirement or your ceasing to be
a member of the Board due to Disability. All of your rights in the SAR shall
terminate and become null and void on the earlier of the Expiration Date or
three (3) years after the date you cease to be a member of the Board as a result
of Retirement or a Disability. For purposes of this Section 2.3, the term
“Retirement” means your voluntary cessation of your membership as a director of
the Company on or after you serve six years or two consecutive terms as a
director.

2.4 Death. If you cease to be a member of the Board due to your death, then your
rights under the SAR that have not then vested shall vest on the date of your
death. All rights in the SAR shall terminate and become null and void on the
earlier of the Expiration Date or three (3) years after the date of your death.
After your death, your executors, administrators or any person or persons to
whom your SAR may be transferred by will or by the laws of descent and
distribution, shall have the right, at any time prior to the Expiration Date, to
exercise the SAR.

 

3. EXERCISE. Subject to the terms and provisions of the Plan and this Agreement,
the SAR may be exercised in whole or in part from time to time by the delivery
of timely written notice personally delivered or sent by first class mail or
facsimile transmission to the attention of the General Counsel or Chief
Financial Officer of the Company stating (1) the date you wish to exercise such
SAR, (2) the number of shares of Stock with respect to which the SAR is to be
exercised and (3) the [address or account][address] to which [the shares of the
Company’s common stock][any payment], should be mailed [or transmitted]. Notice
under this paragraph shall be addressed as follows: ATTN: General Counsel and/or
Chief Financial Officer, Quanex Building Products Corporation, 1800 West Loop
South, Suite 1500, Houston, Texas 77027 or 713.439.1016 (if via facsimile
transmission). The Company may provide a delegate to receive such notice or
alternate procedures for complying with the exercise and notice requirements of
this section. The exercise date shall be the later of the date specified in such
notice or the date such notice is actually received by the Company or its
delegate.

 

1  Treatment of unvested SARs in connection with a director’s cessation of
service for reasons other than death, disability, or retirement, will be
determined by the Board in its discretion on an award-by-award basis. In such an
event, unvested SARs will be either forfeited in their entirety, vested in their
entirety, or vested on a pro rata basis according to the number of days served
by the director during the vesting period.

 

Director

[Stock Settled]—[Cash Settled]

 

2



--------------------------------------------------------------------------------

4. EXTENSION OF EXPIRATION DATE IN CERTAIN CIRCUMSTANCES. If on the last
business day prior to the Expiration Date (a) the exercise of the SAR is
prohibited by applicable law or (b) you are prohibited from trading any Shares
as the result of a Company policy or a “lock-up” agreement between you and the
Company, the Expiration Date shall be extended until the date that is thirty
(30) days following the end of the prohibition instituted by such law, Company
policy, or lock-up agreement. In such event, the term “Expiration Date” as used
in this Agreement shall refer to such extended date.

 

5. AUTOMATIC EXERCISE IN CERTAIN CIRCUMSTANCES. If on the Expiration Date (as
may be extended pursuant to Section 4), (a) the fair market value of one share
of Stock exceeds the Grant Price, and (b) you have not exercised the SAR, and
(c) the SAR has not otherwise expired or terminated; then you shall be deemed to
have exercised the SAR as of the Expiration Date. In such event, the Company
will deliver to you the payment value due in connection with exercise of the
SAR, less the number of shares (or cash) required for withholding taxes;
provided, however, that any fractional shares shall be settled in cash.

 

6. NONTRANSFERABILITY. Except as specified in this Agreement, the SAR and this
Agreement are not transferable or assignable by you other than by will or the
laws of descent and distribution, and shall be exercisable during your lifetime
only by you. You may transfer the SAR to (a) a member or members of your
immediate family, (b) to a revocable living trust established exclusively for
you or you and your spouse, (c) a trust under which your immediate family
members are the only beneficiaries or (d) a partnership of which your immediate
family members are the only partners. For this purpose, “immediate family” means
your spouse, children, stepchildren, grandchildren, parents, grandparents,
siblings (including half brothers and sisters), and individuals who are family
members by adoption.

The terms applicable to the assigned stock appreciation right(s) shall be the
same as those in effect for the SAR immediately prior to such assignment and
shall be set forth in such documents to be executed by the assignee as the
Committee may deem appropriate. You may also designate one or more persons as
the beneficiary or beneficiaries of the SAR under the Plan, and the SAR shall,
in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon your death while holding the SAR. Such
beneficiary or beneficiaries shall take the transferred stock appreciation
right(s) subject to all the terms and conditions of this Agreement. Except for
the limited transferability provided by the foregoing, outstanding stock
appreciation rights under the Plan shall not be assignable or transferable.

None of the Company, its employees or directors makes any representations or
guarantees concerning the tax consequences associated with the inclusion of this
provision in this Agreement or your transfer of the SAR. It is your sole
responsibility to seek advice from your own tax advisors concerning those tax
consequences. You are entitled to rely upon only the tax advice of your own tax
advisors.

 

7. CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The existence of the SAR shall not
affect in any way the right or power of the Company or any company the stock of
which is issued pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

 

Director

[Stock Settled]—[Cash Settled]

 

3



--------------------------------------------------------------------------------

8. NO RIGHTS AS A STOCKHOLDER. You shall not have any rights as a stockholder of
the Company with respect to any shares of common stock relating to the SAR[
until the date of the issuance of the shares following exercise of the SAR
pursuant to this Agreement and the payment of any required withholding].

 

9. NOT A SERVICE OR AN EMPLOYMENT AGREEMENT. This Agreement is not a service or
employment agreement, and no provision of this Agreement shall be construed or
interpreted to create a service or employment relationship between you and the
Company or any of its Affiliates or guarantee the right to remain as a director
of or employed by the Company or any of its Affiliates for any specified term.

 

10. [SECURITIES ACT LEGEND. If you are an officer or affiliate of the Company
under the Securities Act of 1933, you consent to the placing on any certificate
for the shares of the Company’s common stock issuable under the Plan of an
appropriate legend restricting resale or other transfer of such shares except in
accordance with such Act and all applicable rules thereunder.

 

11. REGISTRATION. The shares of the Company’s common stock that may be issued
under the Plan are registered with the Securities and Exchange Commission under
a Registration Statement on Form S-8.

 

12. SALE OF SECURITIES. The shares of the Company’s common stock that may be
issued under this Agreement may not be sold or otherwise disposed of in any
manner that would constitute a violation of any applicable federal or state
securities laws. You also agree that (a) the Company may refuse to cause the
transfer of the shares of the Company’s common stock issued hereunder to be
registered on the stock register of the Company if such proposed transfer would
in the opinion of counsel satisfactory to the Company constitute a violation of
any applicable federal or state securities law and (b) the Company may give
related instructions to the transfer agent, if any, to stop registration of the
transfer of such shares.]

 

13. LIMIT OF LIABILITY. Under no circumstances will the Company Group be liable
for any indirect, incidental, consequential or special damages (including lost
profits) of any form incurred by any person, whether or not foreseeable and
regardless of the form of the act in which such a claim may be brought, with
respect to the Plan.

 

14. MISCELLANEOUS. This Agreement and the SAR are awarded pursuant to and are
subject to all of the provisions of the Plan, which are incorporated by
reference herein, including all amendments to the Plan, if any. If there is a
conflict between this Agreement and the Plan provisions, the Plan provisions
will control. Capitalized terms that are not defined herein shall have the
meanings ascribed to such terms in the Plan. This Agreement shall be binding on
the Company’s successors and assigns.

By your acceptance of the SAR, you agree that the SAR is granted under, governed
by and subject to the terms of the Plan and this Agreement.

 

QUANEX BUILDING PRODUCTS CORPORATION  

[Name and Title of Executing Officer]

 

Director

[Stock Settled]—[Cash Settled]

 

4